department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-4117-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel field service cc dom fs effect on transferor’s basis in stock of transferee of contingent liabilities assumed by transferee in an sec_351 exchange this field_service_advice responds to your memorandum dated date requesting reconsideration of a field_service_advice dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p sec_1 sec_2 sec_3 sec_4 issue whether contingent liabilities of the transferor sec_1 which had not yet been taken into account by sec_1 on the date such liabilities were assumed by the transferee sec_2 in an sec_351 exchange are considered liabilities for purposes of sec_357 and sec_358 conclusion contingent liabilities of sec_1 that were assumed by sec_2 in an sec_351 exchange are not considered liabilities for purposes of sec_357 and sec_358 because the payment of such liabilities would give rise to deductions for sec_2 revrul_95_74 1995_2_cb_36 facts the facts were stated in detail in the prior fsa and will not be repeated here basically for the year at issue corporation p is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return sec_1 sec_2 sec_3 and sec_4 are all members of the p group sec_1 had tort claims filed against it pursuant to a plan occurring in the year at issue a p contributed cash to sec_2 in exchange for shares of sec_2 common and voting preferred_stock and b sec_1 contributed a note from sec_4 and the stock of sec_3 in exchange for shares of sec_2 common_stock and the assumption by sec_2 of sec_1's tort liability subsequently but also in the year at issue sec_1 sold one-half of its sec_2 common_stock to one unrelated party and the remaining one-half to another unrelated party after these sales sec_2 continued to be a member of the p group because p’s ownership of sec_2's voting preferred_stock satisfied the requirements of sec_1504 as a result of these sales sec_1 reported a capital_loss determined as the difference between the total consideration sec_1 received for its sec_2 common_stock and its basis in such stock which was its exchanged_basis determined under sec_358 by reference to its basis in both the sec_4 note and the sec_3 stock law and analysis as noted in the prior fsa the transfer by p of the cash to sec_2 in exchange for shares of sec_2 voting common and preferred_stock and the transfer by sec_1 of the sec_4 note and the sec_3 stock to sec_2 in exchange for voting common sec_2 stock and the assumption by sec_2 of the contingent liabilities qualifies for nonrecognition treatment under sec_351 by reason of sec_357 sec_357 provides the general_rule that as applied to this case sec_2’s assumption of sec_1’s contingent_liability will not be treated as money or other_property received by sec_1 one exception to the application of sec_357 is sec_357 which provides that if the sum of the liabilities of a transferor that the transferee assumed exceeds the total of the transferor’s adjusted_basis in the property transferred to the transferee the excess_amount shall be considered gain to the transferor from the sale_or_exchange or property for purposes of applying sec_357 sec_357 provides that a liability the payment of which would give rise to a deduction is excluded in determining the amount of liabilities assumed or to which the property transferred is subject under sec_358 a transferor reduces its basis in the stock of the transferee it receives in the exchange by the amount of liabilities to which sec_357 applies sec_358 provides that sec_358 does not apply to any liability excluded under sec_357 the issue in this case is the treatment of the contingent liabilities assumed by sec_2 more specifically the issue is whether sec_1 is required to reduce its basis in the sec_2 stock it received in the exchange by the amount of such liabilities revrul_95_74 1995_2_cb_36 noted that the payment of the contingent liabilities that as applied to this case were assumed by sec_2 would give rise to deductions by sec_2 as a result revrul_95_74 held that such liabilities are not included in determining for purposes of sec_357 whether the sum of the liabilities assumed by sec_2 exceeds the total of the adjusted_basis of the property transferred by sec_1 to sec_2 revrul_95_74 also held that liabilities that are not included in the determination under sec_357 are also not included in determining under sec_358 sec_1's basis in the sec_2 stock received in the exchange case development hazards and other considerations
